Citation Nr: 1446619	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective August 14, 2008.  

In May 2012 the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In November 2013 the Board remanded the case to the RO for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
While on appeal, in a December 2013 rating decision the RO increased the initial rating for the PTSD to 50 percent effective August 14, 2008.  The Veteran has not withdrawn his appeal for a higher initial rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The Veteran's PTSD is not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted during the pendency of the claim in September 2008 and December 2013.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1 , 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation. 38 C.F.R. § 3.159(a)(2) (2013). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's PTSD is rated 50 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence

During a September 2008 VA examination the Veteran reported that he did not seek treatment until 2008.  He reported that his PTSD symptoms decreased his ability to work to his full potential, and caused numerous marital problems.  He reported symptoms including hyper-arousal, emotional numbing, isolation, and avoidance.  He reported that his PTSD had been very damaging to relationships due to anxiety around interpersonal situations and difficulties experiencing and expressing positive emotions.  He indicated that he experiences depressive feelings, concentration problems, irritability, insomnia and high levels of avoidance and numbing.  He had no current alcohol or substance abuse.  The examiner's estimation of the Veteran's current psychiatric status reflected findings of these psychiatric symptoms.

The examiner concluded that test results included a GAF score of 55, which indicated that the Veteran's PTSD problems made social functioning extremely difficult; and that the PTSD has interfered with the Veteran's capacity to work to his full potential, but he is able to maintain full-time employment until recently when he was laid off for reasons apparently unrelated to mental health issues.  After examination the report contains an Axis I diagnosis of PTSD, chronic; and a GAF score of 55.  

The examination summary records the examiner's opinion that: the Veteran's PTSD has a negative impact on his ability to function socially and in his marriage; the Veteran's emotional numbing and avoidance symptoms make it difficult for him to interact with others without becoming extremely anxious and interferes with intimacy; and the Veteran has been unable to work to his full potential because of hyper-arousal and concentration problems.

Private physical treatment records dated in October 2009, April 2011, and March 2012 show that providers recorded a psychiatric finding of normal orientation, normal affect/mood.

The Veteran testified at a May 2012 video conference hearing before the undersigned Veterans Law Judge that he had suicidal ideations prior to his 2008 VA examination.  The Veteran testified that, since that examination, his condition has progressively become worse in the previous four years.  He testified that he had a job as a supervisor but it was becoming difficult and it was hard to deal with employees under his supervision.

During a December 2013 VA examination the Veteran reported that he was employed and working as a safety coordinator investigating accidents and conducting some training of others.  He planned to work one more year.  He reported that he did not really have problems on the job due to his PTSD; and that he gets along with the other workers "pretty good", and only had one verbal disagreement with another worker a year and a half ago.  He reported that he gets along "pretty good" with his wife. 

The Veteran reported that he still struggled with anxiety, depression, and lack of motivation, and he thought that his depression was a little better while on Zoloft.  He was still having restless sleep.  The Veteran denied having any hallucinations, or homicidal or suicidal thoughts.  

On examination the Veteran was pleasant and cooperative.  His speech was easily understood and his thought processes were goal directed.  He was oriented in all spheres and as to the exact date.  His affect was broad and appropriate to his somewhat anxious mood.  The Veteran had not been arrested or in any legal trouble, and he was not drinking or smoking.  The Veteran had intrusion symptoms of memories and dreams associated with distressing memories of traumatic events in service.  He had marked physiological reactions to cues related to traumatic events.

The report records findings that the Veteran manifested persistence avoidance of stimuli associated with the traumatic events.  The Veteran had markedly diminished interest or participation in significant activities, and had feelings of detachment or estrangement from others.  He also manifested symptoms of  hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  These PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran had PTSD related symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood. 

The examiner concluded that the Veteran's level of occupational and social impairment was best summarized as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The examiner commented that the Veteran has been able to function on the job, but is very isolated in his social life; and that the Veteran has no friends and avoids going out in public as much as possible, and does not communicate with his wife as he did before the war.

Analysis

The evidence shows that the Veteran's PTSD is manifested by intrusive thoughts, nightmares, difficulty sleeping, irritability, hyper arousal, and avoidance behaviors; and resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. These symptoms and level of impairment are contemplated in the criteria for the 50 percent disability rating in effect from August 14, 2008. 

There is no evidence within the appeal period of: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is also no evidence of impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

While the Veteran is shown to have had some difficulty due to PTSD-related symptoms, the indicated level of impairment is contemplated in the currently assigned 50 percent disability rating.  The Veteran was working at the time of his last VA examination in December 2013, and has had long-term employment except for a period when laid off for reasons unrelated to his PTSD.

The disability picture presented by the symptoms recorded in the two VA examination reports does not more nearly approximate the criteria for a higher rating of 70 percent or higher.  38 C.F.R. § 4.7.  Based on the complete medical history of the Veteran's condition, to include the degree of functioning as evidenced by the GAF score of 55 recorded in 2008, the manifestations of the Veteran's PTSD have not been shown to result in a level of occupational and social impairment with deficiencies in most areas as required for a higher rating of 70 percent.  Hart, 21 Vet. App. 505 (2007).

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence shows that the Veteran's service-connected PTSD results in psychiatric symptoms with no unusual or exceptional features; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected PTSD is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not claimed, and the evidence on file does not show that he is unemployable due to his PTSD.  At the time of his last VA examination in December 2013 the Veteran was fully employed and planned to work for one more year, presumably before retiring from his job.  As the record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the PTSD, the Board finds that a claim for TDIU is not raised by the record under Rice.

The preponderance of the evidence is against the claim for an initial disability rating in excess of 50 percent for PTSD for any period from August 14, 2008; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted. 


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


